 

cee bso
Lanny M. Bush HORT AST Ricy ens
1917810 BIST oF yRT
2064 FM 2054 ™
Tennessee Colony, TX. 75886 2019 MAn ~h PH 3 0
13:09

United States District Cour
33. E. Twohig
San Angelo, TX 76902

re: Cause # 6:19-cv-00006-c

 

Clerk:

Please be advised that I received the courts
Deficiency Order the day after 1 Mailed my brief. (2-20-19).
On that date I submitted a Forma Paupris application, correcting
my error. I have also corrected my error of the Respondent,
which shall now show Lorie Davis as Respondent.

Please advise me if these corrections are not in

compliance with the Rules.

my errors.

I thank you for the time to correct

Respectfully,

[Correction and Forma Paupris]

1917810

Pro Se

 
Laon W?. Beek -~19II0

Z6OY BW rzesy
Whee, chyik |
Tennent Litlog

 

 

FOREVER usa

BE ith, ~ ln-283
Ho YaGefo, ~

IY = 76¢e2

oie SUA CERSE: Bena) ES CEE Diy: fal i
i 02 an Eat tte
z é p 2 Ww angefe] splye]i| } Py] yu ' Hay ph

 
